NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



LEE COUNTY, a political subdivision         )
of the State of Florida,                    )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case Nos. 2D17-163
                                            )                2D17-4640
DONNA WARD and GLENN JOHNSON,               )
                                            )            CONSOLIDATED
             Appellees.                     )
                                            )

Opinion filed January 2, 2019.

Appeals pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
Elizabeth V. Krier, Judge.

Sacha Dyson and Gregory A. Hearing of
Thompson, Sizemore, Gonzalez & Hearing,
P.A., Tampa, for Appellant.

Benjamin H. Yormak of Yormak Employment
& Disability Law, Bonita Springs, for
Appellees.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ATKINSON, JJ., Concur.